
	

114 HRES 514 IH: Protecting Religious Freedom in America.
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 514
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Mr. Mooney of West Virginia (for himself, Mr. Rogers of Alabama, Mr. Meadows, Mr. Moolenaar, Mr. Duncan of South Carolina, Mr. Loudermilk, Mr. Weber of Texas, Mr. Cramer, Mr. Hultgren, Mr. LaMalfa, Mr. Jones, Mr. Franks of Arizona, Mr. Harper, Mr. Kelly of Pennsylvania, Mr. Pearce, Mr. Fleming, and Mr. Palazzo) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Protecting Religious Freedom in America.
	
	
 Whereas it is the sense of the House of Representatives that Federal, State, and local governments should not infringe on the ability of citizens to act in accordance with their religious beliefs;Whereas the United States was founded on the principles of freedom and democracy, and as Benjamin Franklin stated in the Pennsylvania Gazette in 1737 Freedom of speech is a principal pillar of a free government; when this support is taken away, the constitution of a free society is dissolved, and tyranny is erected on its ruins.;
 Whereas freedom from religious persecution motivated many to flee Europe and make a new life in America and approximately 20,000 Puritans left England and settled in America in search of the liberty to worship God according to their beliefs;
 Whereas the Declaration of Independence affirms the sovereignty of God … they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty, and the pursuit of Happiness …;
 Whereas the right to freedom of speech was codified in the First Amendment to the Bill of Rights, which states Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof, or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the government for a redress of grievances.;
 Whereas the freedom of religion is not simply a blessing, but also a right and as our first President George Washington said, The liberty enjoyed by the people of these states of worshiping Almighty God agreeably to their conscience, is not only among the choicest of their blessings, but also of their rights.;
 Whereas George Washington also said, Let us with caution indulge the supposition that morality can be maintained without religion. Reason and experience both forbid us to expect that national morality can prevail in exclusion of religious principle.;
 Whereas the right to freedom of speech applies to speech based on religious beliefs, and as Thomas Jefferson stated That the opinions of men are not the object of civil government, not under its jurisdiction; that to suffer the civil magistrate to intrude his powers into the field of opinion and to restrain the profession or propagation of principles on supposition of their ill tendency is a dangerous fallacy, which at once destroys all religious liberty.;
 Whereas the Free Exercise Clause of the First Amendment, which protects the right to practice religion, is applied to the States through the 14th Amendment and as stated by the Supreme Court: Freedom of conscience and freedom to adhere to such religious organization or form of worship as the individual may choose cannot be restricted by law. Cantwell v. Connecticut, 310 U.S. 296 (1940);
 Whereas the Government may not determine which moral or religious beliefs are acceptable and Religious beliefs need not be acceptable, logical, consistent, or comprehensible to others in order to merit First Amendment protection. Thomas v. Review Bd. of Indiana Employment Security Div., 450 U.S. 707, 714 (1981);
 Whereas at the founding of our Nation, it was known even then that nothing is more dreaded than the national government meddling with religion. (John Adams); Whereas American citizens must be confident that their speech is protected even if others disagree with what they say and as Justice John Marshall Harlan II wrote in Cohen v. California But, above all else, the First Amendment means that government has no power to restrict expression because of its message, its ideas, its subject matter, or its content.;
 Whereas protection of religious liberty remains undeniably intertwined with the freedoms inherent in democracy, and as Ronald Reagan stated To those who cite the first amendment as reason for excluding God from more and more of our institutions and everyday life, may I just say: The first amendment of the Constitution was not written to protect the people of this country from religious values; it was written to protect religious values from government tyranny.; and
 Whereas persecution because of religious beliefs will not be tolerated within the United States: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States Government should not infringe upon the ability of American citizens to act in accordance with their sincerely held religious beliefs; and
 (2)the United States Government condemns any behavior by the States that limits the ability of individuals to express their religious beliefs.
			
